Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 1 of 13




                EXHIBIT 10
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 2 of 13


                                                Joel Beauvais
                                                Vice President &
                                                Deputy General           101 Constitution Avenue, N.W.
                                                Counsel – Environment,   Suite 400 East
                                                Health & Safety          Washington, DC 20001
                                                                         (202) 347-7500
                                                                         (202) 347-7501 Fax
                                                                         joel.beauvais@exeloncorp.com

October 21, 2019

VIA REGULATIONS.GOV

The Honorable Andrew Wheeler
Administrator
United States Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460

RE:    Updating Regulations on Water Quality Certification
       Comments of Exelon Generation Co., LLC
       Docket ID No. EPA-HQ-OW-2019-0405

                                  EXECUTIVE SUMMARY

        On August 22, 2019, the Environmental Protection Agency (“EPA”) published in the
Federal Register a notice of proposed rulemaking to revise EPA’s water quality certification
regulations in 40 C.F.R. Part 121. Updating Regulations on Water Quality Certification,
Proposed Rule, 84 Fed. Reg. 44080 (Aug. 22, 2019) (the “Proposed Rule”). Exelon Generation
Company, LLC—one of the nation’s leading energy companies—strongly supports the Proposed
Rule and applauds EPA’s efforts to update its implementing regulations for Section 401 of the
Clean Water Act (“CWA”), 33 U.S.C. § 1341.

        While the Proposed Rule takes important steps to make EPA’s regulations consistent with
the underlying statute and to clarify implementation of Section 401 for States and regulated
parties, Exelon recommends several changes to make the Part 121 regulations more effective.
Specifically, as explained in detail below, Exelon recommends that the Proposed Rule (including
the regulatory text) be revised to:

       1. clarify that a certification condition is permissible only when it directly addresses a
          water quality effect caused by the licensee’s “activity,” and that the burden of
          establishing the necessity of such a condition rests at all times with the State;

       2. encourage States to adopt procedural requirements similar to those that will apply
          when the Administrator receives a certification request;

       3. confirm that States may not use their water quality certification request “submission
          procedures” to evade Section 401’s one-year clock;

       4. confirm that Federal licensing or permitting agencies have sole responsibility for
          enforcement of certification conditions; and
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 3 of 13




       5. expressly state that any modification to a certification—including a modification
          made pursuant to a so-called “reopener” condition—has no legal effect unless and
          until it is approved by the relevant Federal licensing or permitting agency pursuant to
          that agency’s own regulations.

                                        BACKGROUND
        Exelon Generation Company, LLC is a subsidiary of Exelon Corporation, a Fortune 100
energy company with the largest number of electricity and natural gas customers in the United
States. Exelon Corporation does business in 48 States, the District of Columbia, and Canada.
Exelon Corporation serves approximately 10 million customers in Delaware, the District of
Columbia, Illinois, Maryland, New Jersey, and Pennsylvania through its Atlantic City Electric,
BGE, ComEd, Delmarva Power, PECO, and Pepco subsidiaries. Exelon is one of the largest
competitive U.S. power generators, with more than 32,000 megawatts of nuclear, gas, wind,
solar, and hydroelectric generating capacity comprising one of the nation’s cleanest and lowest-
cost power generation fleets. Exelon routinely seeks licenses and permits from Federal agencies
and water quality certifications from State agencies in connection with the construction and
operation of its nuclear, hydroelectric, and natural-gas-fired electric generating assets.

         Exelon’s views on EPA’s Section 401 regulations are informed by its recent efforts to
relicense the Conowingo Hydroelectric Project (“Conowingo” or the “Project”), a hydroelectric
generating facility on the lower Susquehanna River, about ten miles upstream from the River’s
confluence with the Chesapeake Bay. With a generating capacity of 500 megawatts, the Project
is by far the largest source of renewable energy in Maryland. In 2014, Exelon requested a water
quality certification from the Maryland Department of the Environment (“MDE”) in connection
with its efforts to renew the Project’s Federal license. In 2018, MDE issued a purported
certification for the Project (the “Certification”). MDE attached conditions to the Certification
that vastly exceeded the scope of State authority under CWA Section 401. For example, MDE’s
Certification requires Exelon to remove pollutants from the Susquehanna River that were
released into the water through upstream agricultural runoff, wastewater treatment facilities, and
other sources of pollution in New York, Pennsylvania, and a small portion of Maryland.
Although it is undisputed that Exelon itself does not introduce these pollutants into the River, the
Certification purported to require Exelon to remove 6,000,000 pounds of nitrogen and 260,000
pounds of phosphorus from the River every year for the entire term of the Project’s Federal
license. The Certification includes a “payment in lieu” provision that would allow the Project to
satisfy its obligations by instead paying MDE a fee exceeding $172 million annually, or more
than $7 billion over the term of the Federal license. This amount is orders of magnitude greater
than the Project’s economic value as an operating asset, and thus Exelon would be forced to
abandon the Federal license and discontinue the Project’s operation absent a substantial change
in the Certification’s terms. Exelon and MDE are presently engaged in an ongoing dispute over
the legality of the Certification, and that dispute implicates multiple issues discussed in the
Proposed Rule.




                                                 2
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 4 of 13




        Following President Trump’s issuance of Executive Order 13868 in April 2019,1 EPA
requested pre-proposal recommendations concerning the scope and content of its new regulations
and guidance.2 Exelon submitted comments3 encouraging EPA to promulgate a rule codifying
the D.C. Circuit’s recent opinion in Hoopa Valley Tribe v. FERC,4 which confirmed that States
waive their opportunity to issue a Section 401 certification when they engage in a “coordinated
withdrawal-and-resubmission scheme.”5 Exelon also urged EPA to clarify that certification
conditions are permissible under Section 401 only if they relate directly to the licensee’s
“activity.”6

       On August 22, 2019, EPA published the Proposed Rule in the Federal Register. Exelon
supports the Proposed Rule and appreciates this opportunity to provide comments, including
recommended changes that would further improve EPA’s proposed revisions.

                                          DISCUSSION

        The remainder of these comments focuses on Exelon’s recommendations with respect to
the issues discussed in the Proposed Rule, including (1) the permissible scope of water quality
certification conditions; (2) the procedures governing the process for requesting a certification;
(3) the timeline by which States must act on requests for certifications; (4) the proper roles for
State and Federal agencies in enforcing certifications; and (5) the rules governing modification
or “reopening” of such certifications.

1.     Scope of Water Quality Certification Conditions

        Exelon strongly supports the portions of the Proposed Rule that clarify the permissible
scope of conditions on Section 401 certifications, making the regulations more consistent with
statutory text and Congressional intent. As explained below, Exelon requests that EPA adopt
several additional requirements related to the scope of certifications.

        The Proposed Rule includes a new provision defining the term “condition” to mean “a
specific requirement included in a certification that is within the scope of certification.”
Proposed Rule § 121.1(f), 84 Fed. Reg. 44120. The Rule goes on to state that “[t]he scope of a
Clean Water Act section 401 certification is limited to assuring that a discharge from a Federally
licensed or permitted activity will comply with water quality requirements.” Proposed Rule
§ 121.3, 84 Fed. Reg. 44120. The proposed regulations also require at Section 121.5(d) that any
conditions imposed in the certification must be accompanied by an explanation of “why the
condition is necessary to assure that the discharge from the proposed project will comply with
water quality requirements,” id. § 121.5(d)(1); a citation to the relevant “federal, state, or tribal

1
  See Executive Order 13868, 84 Fed. Reg. 15495 (Apr. 10, 2019).
2
  See Memorandum from Lauren Kasparek, Office of Wetlands, Oceans and Watersheds, Envt’l
Protection Agency (Docket ID No. EPA-HQ-OW-2018-0855) (Apr. 15, 2019).
3
  See Comments of Exelon Generation Co., LLC, Docket No. EPA-HQ-OW-2018-0855 (May 24, 2019)
(“Exelon May 2019 Comments”).
4
  913 F.3d 1099 (D.C. Cir. 2019).
5
  Id. at 1103; see Exelon May 2019 Comments at 4–6.
6
  Exelon May 2019 Comments at 9–10.

                                                  3
        Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 5 of 13




law that authorizes the condition,” id. § 121.5(d)(2); and a “statement of whether and to what
extent a less stringent condition could satisfy applicable water quality requirements,” id.
§ 121.5(d)(3). See 84 Fed. Reg. 44120. Finally, the Proposed Rule clearly states that a Federal
agency “shall not” incorporate any condition from a Section 401 certification unless it
determines that that the condition “satisf[ies] the definition [of ‘condition’] in § 121.1(f) and
meets the requirements of § 121.5(d).” Proposed Rule § 121.8(a)(1), 84 Fed. Reg. 44121.

        Exelon strongly supports this revised framework, which effectively implements the
statutory text and makes clear that States cannot use purported “conditions” as vehicles to
impose requirements that exceed States’ authority under the CWA. As Exelon explained in its
prior comments,7 States have for years attempted to use certification conditions as a means to
achieve general policy goals that, in many instances, bear little or no relation to the actual water
quality effects caused by the project at issue. The discussion of this problem in the Proposed
Rule’s preamble resonates especially strongly with Exelon’s experience relating to Conowingo:
“EPA is also aware of certification conditions that purport to require project proponents to
address pollutants that are not discharged from the construction or operation of a federally
licensed or permitted project. Using the certification process to yield facility improvements or
payments from project proponents that are unrelated to water quality impacts from the proposed
federally licensed or permitted project is inconsistent with the authority provided by Congress.”
84 Fed. Reg. 44105. EPA’s Proposed Rule, when finalized, will help to eliminate such actions
and ensure that the text of Section 401—and not unrelated policy objectives of State
administrators—serves as the standard against which new certification conditions are judged.

       In addition to the changes in the Proposed Rule, which Exelon supports, we recommend
four modifications to strengthen protections against use of the certification process to impose
conditions beyond States’ proper authority under Section 401.

        First and most important, EPA should modify the Proposed Rule to clarify that Section
401 conditions are permissible only if they directly address water quality effects caused by the
licensee’s or permittee’s “activity.” In numerous contexts—including both pipelines and
hydroelectric facilities—States recently have sought to use Section 401 conditions to address
water quality concerns caused by entities or activities other than those that are the subject of the
certification. EPA should take this opportunity to confirm that these efforts are not permitted by
the CWA and violate EPA regulations.

        The guiding principle for courts tasked with determining the propriety of Section 401
certification conditions in diverse contexts—including ballast-water discharges,8 construction
projects affecting adjacent waterways,9 and wetland development10—has been whether the

7
  See Exelon May 2019 Comments at 3–4, 9–10.
8
  See, e.g., Port of Oswego Auth. v. Grannis, 897 N.Y.S.2d 736, 738 (N.Y. 3d Dep’t 2010) (approving
Section 401 conditions addressing discharge of ballast water because conditions were necessary to
prevent introduction of invasive species and pathogens into waterways); In re 401 Water Quality
Certification, 822 N.W.2d 676, 678, 689 (Minn. Ct. App. 2012) (approving conditions directly addressing
an activity of shipping vessels that involved discharge of ballast water).
9
  See, e.g., Friends of the Earth v. U.S. Navy, 841 F.2d 927, 929 (9th Cir. 1988) (affirming decision that
conditioned Navy’s Section 401 permit to construct a port on acquiring a State shoreline management

                                                    4
        Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 6 of 13




condition was designed to directly address water quality effects caused by the licensee’s or
permittee’s activity. Courts have emphasized that State agencies evaluating requests for Section
401 certifications may not consider the effects of activities other than those being licensed. In
Delaware Riverkeeper Network v. Secretary of the Pennsylvania Department of Environmental
Protection, for example, the Third Circuit held that a State agency correctly declined to assess
the impacts of “tree clearing activities” before issuing a certification for construction related to a
pipeline expansion because there was not a sufficient nexus between the “construction activity”
being licensed and the “pre-construction activity” of tree-clearing.11 A fortiori, water quality
effects that are caused by entities and activities entirely distinct from the licensee/permittee are
not properly within the scope of Section 401 conditions.

        When a certification condition falls on the wrong side of the line—that is, when it does
not directly address a water quality effect caused by a licensee’s or permittee’s activity—courts
have not hesitated to invalidate the condition.12 In Port of Seattle v. Pollution Control Hearings
Board, for example, the Washington Supreme Court considered a number of conditions that a
State agency imposed in a Section 401 certification for construction of an airport runway on
wetlands.13 Although the court approved many of those conditions, it overturned a streamflow
condition that would have “required that the Port do more than offset the impact of the third
runway.”14 The court explained that the “actual impact” of the runway would be a reduction in
stream flow of 0.08 cubic feet per second (“cfs”) in the Des Moines Creek, and thus agreed with
the Port that the State agency “erred when it required the Port to mitigate low flows … anytime
flows fall below 1.0 cfs because this condition requires [the Port] to augment low flows beyond
the 0.08 cfs impact of the … runway project.”15 The Federal Energy Regulatory Commission
(“FERC”) has also confirmed that conditions not directly addressing a water quality effect
caused by the licensee’s “activity” are improper under Section 401. Indeed, FERC has often
noted its opinion that conditions “unrelated” to a project’s activities are not proper Section 401
limitations.16 This principle is not limited to the hydropower context, and States have also
sought to use Section 401 to impose unwarranted conditions on pipelines.17

permit that addressed the port’s effects on water quality and aquatic life); Interstate Props. v.
Schregardus, No. 99AP-249, 1999 WL 1267309, at *2 (Ohio Ct. App. Dec. 30, 1999) (approving Section
401 conditions for modification of a waterway that were designed to mitigate effects of construction on
erosion and nearby trees).
10
   Family Dev., Ltd. v. Steuben Cty. Waste Watchers, Inc., 749 N.E.2d 1243, 1246, 1260 (Ind. Ct. App.
2001) (approving Section 401 conditions for the construction of landfill that directly addressed mitigation
of damages to nearby wetlands); O’Hagan v. State, No. 28897–4–II, 2003 WL 22962168 (Wash Ct. App.
Dec. 16, 2003) (discussing Section 401 conditions for development of cranberry bog that were designed
“to mitigate wetland loss”).
11
   833 F.3d 360, 386 (3d Cir. 2016).
12
   See Exelon May 2019 Comments at 8–10.
13
   90 P.3d 659 (Wash. 2004).
14
    Id. at 681.
15
   Id.; see 17 A.L.R. FED. 2D 309 § 23 (2007) (discussing Port of Seattle and noting that conditions are
impermissible when they more than “offset[] the expected impact of the project”); id. §§ 19, 21, 26
(cataloging other inappropriate conditions).
16
   See, e.g., Order Issuing New License, Portland Gen. Elec. Co., Project No. 2195-011, 133 FERC
62281, at 64620 ¶ 57, 2010 WL 11404139 (FERC Dec. 21, 2010); Order Issuing New License, Pub.
Utility Dist. No. 1 of Snohomish Cty., Wash., Project No. 2157-188, 136 FERC 62188, at 64488 ¶ 92,

                                                     5
        Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 7 of 13




        In the particular context of hydropower, Section 401 does not authorize conditions to
regulate pollutants that were not added to navigable waters by the applicant. Put differently, an
effect caused by the presence of pollutants in water discharged through a hydroelectric facility,
where the presence of those pollutants is not attributable to the federally licensed or permitted
activity, falls outside the scope of certification.

        The Proposed Rule takes a step in the right direction by stating that conditions are only
appropriate if they are “within the scope of certification,” Proposed Rule § 121.1(f), 84 Fed. Reg.
44120, and that conditions must be “necessary to assure that the discharge from the proposed
project will comply with water quality requirements,” id. § 121.5(d)(1). Exelon commends the
additions in Section 121.8(a)(1), which clarify that a Federal agency may not incorporate
conditions into a Federal license or permit if those conditions do not satisfy the new Sections
121.1(f) and 121.5(d). Moreover, Exelon strongly supports EPA’s clarification that Congress did
not intend for States to be able to impose “one-time and recurring payments to state agencies for
improvements or enhancements that are unrelated to the proposed [project].” 84 Fed. Reg. at
44094.18

        To better implement the clear text of Section 401, however, Exelon respectfully
recommends that EPA revise the text of Proposed Rule Section 121.5(d) to read as follows, with
suggested modifications underlined: “Any grant of certification with conditions shall be in
writing. Any condition must directly address a water quality effect caused by the particular
activity for which the applicant is seeking a license or permit. Any grant of certification with
conditions shall for each condition include, at a minimum . . . . ”

        Second, EPA should modify the Proposed Rule to clarify that the certifying authority—
not the applicant—bears the burden of establishing that any conditions are necessary to assure
compliance with water quality requirements. As Exelon explained in its prior comments,19 the
States’ power under Section 401 is a narrow exception in a federally occupied field, and thus the
burden of showing that a Section 401 condition is “necessary to assure” compliance with water
quality standards necessarily rests at all times with the State.20 This principle follows from the


2011 WL 13045891 (FERC Sept. 2, 2011); Order Issuing New License, Pub. Utility Dist. No. 1 of
Douglas Cty., Wash., Project No. 2149-152, 141 FERC 62104, at 64270 ¶ 53, 2012 WL 12372998 (FERC
Nov. 9, 2012); see also Mitchell Cty. Conservation Bd., Project No. 11530-000—Iowa, 77 FERC 6202,
64458 n.4 (FERC Dec. 27, 1996) (refusing to require a hydropower licensee to spend project revenues on
improvements at county parks that were “unrelated to the project” being licensed).
17
   See, e.g., Delaware Riverkeeper Network, 833 F.3d at 386.
18
   Exelon also believes that Section 121.13(b) of the Proposed Rule—which applies only to certifications
made by the Administrator—correctly recognizes that it would be inappropriate for the Administrator to
request additional information from an applicant unless that information is “directly related to the
discharge from the proposed project and its potential effect on the receiving waters.” 84 Fed. Reg. at
44122.
19
   See also Exelon May 2019 Comments at 7.
20
   See, e.g., California v. FERC, 495 U.S. 490, 506 (1990); First Iowa Hydro-Elec. Coop., 328 U.S. 152,
180 (1946) (Federal Power Act establishes “a complete scheme of national regulation” to “promote the
comprehensive development of the water resources of the Nation”); see also PUD No. 1 of Jefferson Cty.

                                                   6
        Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 8 of 13




fact that, when Congress has preempted a field (as Congress did with hydropower regulation in
the Federal Power Act), the burden to show that some State action should be permissible under a
purported exception to Federal preemption rests with the party seeking to establish the
exception.21 To implement this recommendation, Exelon respectfully suggests that EPA modify
the existing text of Section 121.5(d)(1) of the Proposed Rule to state that the writing articulating
the certification conditions must include “[a] statement explaining why the certifying authority
has carried its burden to demonstrate that the condition is necessary to assure that the discharge
from the proposed project will comply with water quality requirements” (suggested modification
underlined).

       Third, EPA should further clarify that, if a less stringent condition could satisfy the
applicable water quality requirements, a more stringent condition is—by definition—not
“necessary to assure” compliance. 33 U.S.C. § 1341(d). Therefore, the more stringent condition
should not be included in the Federal license or permit. This conclusion is already implied by
Section 121.5(d)(3), which requires a “statement of whether and to what extent a less stringent
condition could satisfy applicable water quality requirements.” 84 Fed. Reg. 44120. But the
Proposed Rule should take the next step, by concluding that if a less stringent condition in fact
would satisfy applicable water quality requirements, the more stringent condition cannot be
imposed on the project proponent.

        Fourth, EPA should clarify that a Federal licensing or permitting agency need not
incorporate or enforce conditions in a State certification that the Federal agency, after due
consideration, concludes are unlawful because they violate any provision of the CWA, of EPA’s
CWA regulations, or of a statute the agency is charged with implementing (or its implementing
regulations). As noted above, Exelon applauds the addition of Proposed Rule Section
121.8(a)(1), which clarifies that a Federal agency shall not incorporate license or permit
conditions if those conditions do not satisfy the new Sections 121.1(f) and 121.5(d). That said,
the existing language in Section 121.8(a) may be read to suggest that Federal agencies would be
required to incorporate certification conditions that they believe are unlawful under any
provision of the CWA or its implementing regulations other than Sections 121.1(f) or 121.5(d)
of the Proposed Rule.

       To implement this suggestion, Exelon respectfully requests that EPA modify the text of
Proposed Rule Section 121.8(a)(1) to read: “If the Federal agency determines that a condition
does not satisfy the definition of § 121.1(f), does not meet the requirements of § 121.5(d), or
otherwise fails to comply with any provision of the Clean Water Act, of regulations promulgated
pursuant to the Clean Water Act, or of any Federal law that the Federal agency is charged with


v. Wash. Dep’t of Ecology, 511 U.S. 700, 722 (1994) (noting State’s inability to impose conditions on a
Federal hydroelectric license “pursuant to state law”).
21
   See, e.g., Tran Enters., LLC v. DHL Exp. (USA), Inc., 627 F.3d 1004, 1009–10 (5th Cir. 2010) (holding
that “the party asserting … an exception” to a Federal statute’s preemptive scope would “bear
the burden of proof at trial”); see also New England Health Care Employees Union, Dist. 1199,
SEIU/AFL-CIO v. Rowland, 204 F. Supp. 2d 336, 343 n.7 (D. Conn. 2002) (noting that, when there exists
a “rebuttable presumption that Congress intended to preempt state law,” “the defendants have
the burden of production for any exception to preemption or evidence of congressional intent not
to preempt”).

                                                   7
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 9 of 13




administering, such condition shall not be incorporated into the license or permit” (suggested
modifications underlined).

2.     Certification Request and Receipt

        Exelon supports the Proposed Rule’s clarification of the process for requesting a water
quality certification from a certifying authority. However, as explained below, Exelon suggests
that EPA consider stronger incentives for States to adopt clear ex ante rules governing what
information is required to support approval of a certification request and what procedures apply
to any subsequent information requests by the State, to help ensure that certification requests can
be approved within one year or less after receipt.

        Section 121.4 of the Proposed Rule provides that, when a State agency is the certifying
authority, the proponent of the project will begin the application process by submitting a
certification request to the State and then contacting the Federal licensing or permitting agency to
provide notice of the request, which triggers the Federal agency’s duty to provide the certifying
State the “applicable reasonable period of time to act on the certification request.” Proposed
Rule § 121.4(b)–(c), 84 Fed. Reg. at 44120. The Proposed Rule states that the Federal agency
may not establish a “reasonable period of time” that “exceed[s] one year from receipt” of the
request, and in turn defines “receipt” to mean “the date that a certification request is documented
as received by a certifying authority.” Proposed Rule §§ 121.4(e), 121.1(o), 84 Fed. Reg. at
44120.

        A separate provision of the Proposed Rule at Subpart D governs certifications made by
the Administrator rather than by a State. The Proposed Rule requires that the project proponent
request a pre-filing meeting with the Administrator at least 30 days prior to submitting the
certification request, see id. § 121.12(a); that the Administrator must hold such a meeting and
“discuss the nature of the proposed project and potential water quality effects” with the
applicant, id. § 121.12(b)–(c); that the Administrator may request additional information from
the applicant within 30 days of receiving the request, see id. § 121.13(a); that the Administrator
“shall only request additional information that is within the scope of certification” and “that can
be collected or generated within the established reasonable period of time,” id. § 121.13(b)–(c);
and that the Administrator must provide public notice of the certification request within 20 days
and may schedule a public hearing in his or her discretion, see id. § 121.14(a)–(b).

        Exelon commends EPA’s efforts to bring clarity to the process through which applicants
request certifications and certifying authorities receive them. Exelon is particularly supportive of
the provisions of the Proposed Rule that govern certification by the Administrator. See Proposed
Rule Subpart D, 84 Fed. Reg. 44122. Those provisions contemplate a timely and efficient
process and recognize that it would be unfair to an applicant, and inconsistent with the statute, to
require studies or other information that cannot be completed or generated within the established
“reasonable period of time” (or even within the year following the submittal of the request).
Proposed Rule § 121.13(c), 84 Fed. Reg. 44122.

      To ensure that regulated parties can benefit from the transparent and effective process
contemplated by Subpart D of the Proposed Rule, Exelon recommends that EPA encourage the

                                                 8
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 10 of 13




States to adopt procedural requirements for their certification processes that are similar to
Subpart D’s process governing certifications by the Administrator. Moreover, Exelon
respectfully suggests that EPA establish stronger incentives for States to adopt clear procedural
rules that (1) provide that requests for additional information from applicants can be made only
pursuant to regulations or policies adopted by the States in advance of the certification process;
and (2) clearly identify in advance what information applicants should provide in support of a
request. Clear ex ante rules would avoid placing an unfair burden on the applicants to guess
what must be included, to allow the State to approve a request within one year.22 Absent such
rules, there is an appreciable risk that States will take the position that additional information is
required to evaluate a certification but cannot be provided within one year, and that States will
seek to deny certification requests on this basis. EPA should underscore in its final rule
preamble that denial of certification based on inadequate information—where the state did not
clearly identify the need for such information through ex ante regulations—is likely to be
vulnerable to reversal on judicial review.

       The recommendations outlined above could be implemented by adding a provision at the
end of Section 121.5 of the Proposed Rule—designated Section 121.5(g)—providing:

        Each certifying authority should adopt fair and clear procedural rules for the
        process governing requests for certifications, including rules governing pre-
        request consultations, requests for additional information made by the certifying
        authority after the request is received, and the provision of public notice and
        hearings. Such rules should clearly identify the specific information applicants
        must provide in support of their requests. States may at their election model their
        procedural rules on EPA’s rules governing certification by the Administrator, see
        40 C.F.R. Part 121, Subpart D.

In the alternative, EPA could promulgate guidance including similar language or otherwise
providing States with a list of “best practices” that should be followed in the certification
process.

3.      Timeframe and Waiver

         Exelon strongly supports EPA’s proposal to codify the D.C. Circuit’s recent holding in
Hoopa Valley that “the withdrawal-and-resubmission of water quality certification requests does
not trigger new statutory periods of review.”23 Section 121.4(f) of the Proposed Rule clearly
states that the “certifying authority is not authorized to request the project proponent to withdraw
a certification request or to take any other action for the purpose of modifying or restarting the
established reasonable period of time.” 84 Fed. Reg. 44120.24 Section 121.4(e) of the Proposed

22
   See Exelon May 2019 Comments at 5.
23
   913 F.3d at 1103; see Exelon May 2019 Comments at 4–6.
24
   Similarly, Section 121.7(a)(2) provides that the certification requirement will be waived upon the
certifying authority’s “failure or refusal to act on a certification request.” 84 Fed. Reg. 44121. The
phrase “[f]ail or refuse to act” is defined in the Proposed Rule to mean that the “the certifying authority
actually or constructively fails or refuses to grant or deny certification, or waive the certification
requirement, within the scope of certification and within the reasonable period of time.” Proposed Rule

                                                      9
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 11 of 13




Rule defines the time limit for action on a request as being no longer than “one year from
receipt.” Id. And Section 121.1(o) in turn defines the term “receipt” as “the date that a
certification request is documented as received by a certifying authority in accordance with
applicable submission procedures.” Id.

        As Exelon explained in its prior comments,25 EPA’s approach is consistent with recent
decisions from courts and Federal agencies that have rejected the notion that the one-year clock
begins to run when the State says it is ready to process the request, rather than when it receives
the request from the applicant.

        That said, Exelon recommends one change to further clarify these requirements.
Specifically, Section 121.1(o) and the preamble should further clarify that States may not use
their “applicable submission procedures” to introduce an unreasonable delay between the time
that an agency receives a request and the time that the request is deemed “received.” The phrase
“applicable submission procedures” in the Proposed Rule could be interpreted by States to allow
them to adopt “submission procedures” under which a request is not deemed “received” even
though it is in the State’s possession—e.g., by specifying that a State will take six months to
consider the request before deeming it received (or some other similar rule) or by deeming an
application not “received” if it does not meet certain completeness criteria. States have tried that
approach before, as by deeming received requests “incomplete” to avoid triggering the one-year
clock Congress mandated in Section 401(a).26

        To implement this recommendation, Exelon suggests that EPA modify Section 121.1(o)
to provide simply that “Receipt means the date that a certification request is received by a
certifying authority.” Alternatively, at a minimum, EPA should include language in the final
Rule preamble confirming that its reference to “applicable [State] submission procedures” refers
only to ministerial procedures, not substantive or “completeness” criteria, and may not be read as
an invitation for States to adopt rules that would prevent the one-year clock from beginning to
run as soon as the request is in the certifying agency’s possession.

4.      Enforcement

        The preamble to the Proposed Rule correctly notes that Section 401 “does not provide an
independent regulatory enforcement role for certifying authorities for conditions included in
federal licenses or permits.” 84 Fed. Reg. 44116. EPA has also recognized that Section 401
“does not provide an . . . ongoing role for certifying authorities to enforce certification conditions
under federal law” and that this “role is reserved to the federal agency issuing the federal license

§ 121.1(h), 84 Fed. Reg. 44120. Likewise, Section 121.2 of the Proposed Rule should be revised to
acknowledge the possibility of waiver: “Any applicant for a license or permit to conduct any activity
which may result in a discharge shall provide the Federal agency either a certification from the certifying
authority in accordance with this part or a written notice that the certification requirement has been
waived” (suggested modifications underlined). 84 Fed. Reg. 44120; see also Proposed Rule 121.7(c), 84
Fed. Reg. 44121 (“A written notice of waiver from the Federal agency shall satisfy the project
proponent’s requirement to obtain a certification.”).
25
   See Exelon May 2019 Comments at 7.
26
   See id. (discussing City of Fredericksburg v. FERC, 876 F.2d 1109, 1111–12 (4th Cir. 1999)).

                                                    10
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 12 of 13




or permit.” Id. EPA has sought comment on “whether clarification on this point may be
appropriate to include in the regulatory text.” Id. The text of the Proposed Rule states that “[t]he
Federal agency shall be responsible for enforcing certification conditions that are incorporated
into a federal license or permit,” but does not otherwise comment on State enforcement
authority. Proposed Rule § 121.9(c), 84 Fed. Reg. 44121.

        Exelon encourages EPA to include a provision within the text of the Proposed Rule itself
that confirms the agency’s conclusions concerning the scope of State enforcement authority.
That could be accomplished by modifying the text of Section 121.9(c) of the Proposed Rule to
read as follows (with suggested modifications underlined):

       (c) The Federal agency shall be solely responsible for enforcing certification
       conditions that are incorporated into a federal license or permit. A certifying
       authority has no independent enforcement role with respect to any condition
       included in a federal license or permit and has no ongoing role in enforcing any
       certification condition under federal law once the condition has been incorporated
       into a federal license or permit.

5.     Modification

        The Proposed Rule seeks comment on potential modifications to the regulation currently
codified at 40 C.F.R. § 121.2(b), which provides that “[t]he certifying agency may modify the
certification in such manner as may be agreed upon by the certifying agency, the licensing or
permitting agency, and the Regional Administrator.” EPA has proposed “to remove this
provision from the regulatory text as it is inconsistent with [EPA’s] role for new certifications.”
84 Fed. Reg. 44117. EPA requests comment on whether it should maintain this oversight
provision or serve some other “more involved oversight role.” 84 Fed. Reg. 44117. EPA also
requests comment on the related issue of so-called “reopener” provisions, which are certification
“conditions that authorize certifications to be re-opened.” 84 Fed. Reg. 44107. As EPA has
correctly recognized, reopener provisions “may create regulatory uncertainty.” Id.

       Exelon appreciates EPA’s approach to the issue of modifications and reopeners, and
respects EPA’s efforts to recognize the limits on its own authority under Section 401. Exelon
agrees with EPA that the portion of Section 121.2(b) that requires the Regional Administrator to
approve modifications to certifications should be deleted, as it is not grounded in the text of
Section 401.

        Exelon respectfully suggests that, rather than deleting 40 C.F.R. § 121.2(b) outright, this
provision be revised to clarify that any modification of a certification—including any
modification made pursuant to a reopener condition in an existing certification—has no effect
unless and until it is approved by the Federal licensing or permitting agency pursuant to its own
regulations. As one State Supreme Court explained, States do “not have statutory, regulatory, or
federal authority to suspend or revoke a 401 Certification after it has been granted.”27 Based on


27
  Triska v. Dep’t of Health & Envt’l Control, 355 S.E.2d 531, 533–34 (S.C. 1987); see also Exelon May
2019 Comments at 6.

                                                  11
       Case 3:20-cv-04636-WHA Document 27-9 Filed 08/28/20 Page 13 of 13




Exelon’s experience, an express provision of this nature would help clarify existing limits on
States’ authority and avoid potential abuses.

        To implement these changes, Exelon respectfully requests that EPA add a new provision
to the Proposed Rule, which would be designated Section 121.8(c). That subsection would
provide as follows (with modifications against the existing 40 C.F.R. § 121.2(b) underlined):

       The certifying agency may modify the certification in such manner as may be
       agreed upon by the certifying agency and the licensing or permitting agency, but
       no modification of a certification will take effect or be enforceable unless and
       until it is approved by the licensing or permitting agency pursuant to its own
       regulations.

        The proposed final clause is necessary because, absent such a clarification, the proposed
subsection could be read as suggesting that State certifying authorities retain unilateral discretion
to modify certification conditions without seeking sign-off from the appropriate Federal agency.
This would make little sense, given that the licensing or permitting agency would have had the
opportunity to assess the lawfulness of the modification had it been added to the certification
during the initial certification process and that the licensing or permitting agency has sole
responsibility for the enforcement of certification conditions. Indeed, the rules currently codified
at 40 C.F.R. Sections 121.25 and 121.28 may be misread to suggest that Section 401 authorizes a
State to engage in ongoing oversight, for the entire term of the license or permit, rather than
serving a one-time “gating” function at the point when a Federal license or permit is first being
sought or is being renewed. The language suggested above would confirm for States and
regulated parties that this is not the case.

                                         CONCLUSION

         Exelon appreciates EPA’s careful work in crafting the Proposed Rule and believes that
the changes proposed by the agency will better align implementation of Section 401 of the CWA
with the text of the statute and Congressional intent. As explained above, Exelon recommends
that EPA adopt several specific changes, which it believes would make the revised regulations
even more effective. Exelon would be glad to discuss these changes with you in additional detail
or to provide any further assistance that EPA may find useful as it works to finalize revisions to
its Part 121 regulations.

                                                      Respectfully submitted,

                                                      /s/ Joel Beauvais

                                                      Joel Beauvais

                                                      Vice President & Deputy General
                                                      Counsel – Environment, Health & Safety




                                                 12
